DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/30/2022.

Applicant's election with traverse of claims 1-6 (Group I) in the reply filed on 06/30/2022 is acknowledged.  The traversal is on the ground(s) that the restriction is not proper since there would not be a serious burden for the examiner to examine all of the claims 1-20 because the examiner has not provided evidence as to how the distinctions between the inventions of Group I, Group II, and Group III would cause a serious search and examination burden for the examiner and because the groups are classified together.
As a preliminary matter, the applicants arguments regarding the lack of examination burden for examining the inventions of Group II (7-13) and Group III (14-20) is persuasive as it is currently believed by the examiner that there may not be a serious search and examination burden placed on the examiner to examine claims 7-20 together due to the similarities in the limitations when considering the entirety of the claimed inventions.
However, a serious search and examination burden would still be placed on the examiner should the restriction requirement not be required between elected Group I (claims 1-7) and Group II-III (claims 8-20). For example there is a large amounts of distinctness between the claims of Group I and Group II-III that would cause both a search burden and an examination burden to the examiner as discussed in the restriction dated 03/04/2022. For example, the invention of Group I requires the specific limitations of using a die tool to apply a rotational shearing force and an axial extrusion force to the feedstock material and extrude a mixture of the metal and NCCF of the feedstock material through an opening in the die tool, which is not required by inventions Group II-III. Further, the invention of Group I is directed towards a process for manufacturing, whereas the inventions of Group II-III are directed towards products that only require a material comprising a metal and a NCCF and a mix of the metal and NCCF with isotropic crystallographic orientation respectively. Therefore should the restriction not be required between the inventions of Group I  and Group II-III, a search and examination burden would be placed on the examiner as the inventions are directed to inventions with different statutory categories of invention (process and product), the inventions are classified in different search areas (Group I: B21C23/002; Group II-III: B23K2103/20 and C22C2200/00), and there are large distinctions between the inventions (e.g. the process steps of Group I); therefore examining Group I and Group II-III would require additional searching and additional consideration of prior art as prior art references that may read on one invention may not read on the other invention, which would place a search and examination burden on the examiner.
The restriction requirement between Group I and Group II-III is still deemed proper and is therefore made FINAL.

 Information Disclosure Statement
The Information disclosure statements (IDS) filed on 11/11/2020, 05/26/2021, 06/25/2021, 12/15/2021, 06/30/2022 have been acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: weld chamber 21 as recited in Para 0096 line 5.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
“aperture ports 17” in Para 0094 line 2 should read as -- aperture ports 12 --.
“two grooves” in Para 0095 line 6 should read as -- two sets of grooves --.
“portal bridge die 12” in Para 0096 line 1 should read as -- portal bridge die --.
“penetration portions 17” in Para 0096 line 4 should read as -- ports 17 --.
“portal bridge die extrusion 17” in Para 0097 line 8 should read as -- portal bridge die extrusion --.
Para 00142 line 10  recites “Figs. 39-40”, however there are no Figs. 39-40 provided in the drawings filed.
Para 00148 line 3  recites “Fig. 43”, however there is no Fig. 43 provided in the drawings filed.
Appropriate correction is required.

Claim Objections
Claims 1-6 are objected to because of the following informalities:  
“a mixture comprising the metal and NCCF” in claim 1 line 6 should read as -- a mixture comprising the metal and the NCCF --.
  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US 5,262,123 to Thomas in view of US 2015/0075242 to Eller.
As per claims 1, 2, and 6, Thomas discloses a shear-assisted extrusion process for forming metal-ceramic extrusions, the process comprising:
[1] using a die tool (see sleeve 2 in Fig 1, die 31 in Fig 7, and die 57 in Fig 11), applying a rotational shearing force and an axial extrusion force (see arrows in Fig 1, 7, and 11; Col 1 line 49-54) to a feedstock material (se composite material 1 in Fig 1, consumable member 30 in Fig 8, and consumable member 54 in Fig 11) comprising a metal and ceramic materials (Col 1 line 49-62, Col 2 line 55 - Col 3 line 9, Col 3 line 16-17); and 
extruding a mixture comprising the metal and NCCF through an opening (see port 6 in Fig 1, bore 32 in Fig 7, and bore 52 in Fig 11) in the die tool to form the metal-ceramic extrusion (see extrusion 7 in Fig 1 and similar extrusions shown in Fig 7 and 11; Col 5 line 1-21).
[2] wherein the metal comprises one or more of Cu, Al, Fe, Ti, and/or Ni (Col 1 line 55-61, Col 3 line 10-17).
[6] wherein the applying the rotational shearing force and an axial extrusion force to the feedstock material deforms at least a portion of the feedstock material and mixes the deformed material (see Fig 1, 7, and 11; Col 1 line 40-48 and Col 1 line 63-68).

As per claims 1 and 3, Thomas discloses that the feedstock material comprises a metal and a ceramic material that can include suitable ceramic materials (Col 2 line 66 - Col 3 line 9) or diamond particles (Col 8 line 17-23), but does not explicitly disclose the use of nanocrystalline carbon forms (NCCF)  comprising one or more of graphene, carbon nanotubes, nanographite, graphite, buckyballs, carbon quantum dots, nano-diamond, or any other such crystalline carbon materials to form a Metal-NCCF extrusion.
However, secondary reference, Eller discloses a similar method of shear assisted extrusion (see friction extrusion system 500 in Fig 5 including rotating container 570 and ram 540; see Fig 23; Para ) of a metal material (aluminum, aluminum alloys, titanium, titanium alloys, copper, copper alloys, and alloys containing nickel, Para 0089) and carbon nanoparticles to increase the mechanical and  metallurgical properties of the extrusion for a higher strength-to-weight ratio and high temperature resistance and a reduced cost thereby enabling mass production of the extrusions (Para 0091).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the disclosure of Thomas with the aforementioned teachings of Eller as to modify the ceramic materials of Thomas to include carbon nanoparticle NCCF materials to form Metal-NCCF extrusions since such a modification of the materials of the extrusion would be within the skill of one or ordinary skill in the art and with the reasonable expectation that the Metal-NCCF extrusions would have increased mechanical and metallurgical properties for a higher strength-to-weight ratio and high temperature resistance and a reduced cost thereby enabling mass production of the extrusions (Para 0091).

Claims 4-5 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US 5,262,123 to Thomas in view of US 2015/0075242 to Eller in further view of US 2019/0267153 to Kappagantula.
As per claims 4-5, Thomas discloses the metal of the feedstock material can be copper (Col 1 line 55-61 indicates that copper can be used as the metal material, Col 3 line 10-17 indicates that any non-ferrous metal can be used for the metal material), but neither Thomas nor Eller explicitly disclose that the NCCF comprises chemical vapor deposited graphene or reduced graphene oxide, wherein the NCCF is at least 1ppb of the feedstock material.
However, third reference, Kappagantula discloses a similar method of extruding (see extrusion device 28 in Fig 1D) composite materials comprising copper (see copper rod 12 and copper discs 10 in Fig 1A-C) and chemical vapor deposited graphene (see CVD deposited graphene 14 in Fig 1B-C; Para 0018) wherein the graphene is at least 1 ppb of the feedstock material (Para 0021 indicates that the graphene content can be 0-50 % by weight and more preferably up to 1% by weight which corresponds to about 10,000,000 ppb) in order to form ultra-conductive copper that has superior conductivity (Para 0004 and 0022).

Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the above combination of Thomas and Eller with the aforementioned teachings of Kappagantula as to modify the NCCF to comprise chemical vapor deposited graphene with at least 1ppb of the feedstock material since such a modification of the materials of the extrusion would be within the skill of one or ordinary skill in the art and with the reasonable expectation that resultant copper-NCCF extrusions would result in an ultra-conductive copper with superior conductivity (Kappagantula: Para 0004 and 0022).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729